DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

This present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Response to Amendment

The Amendment filed 12/17/2021 has been entered.  The following is a FINAL Office action in reply to the Amendments and Arguments.  

Claims 1-2, 6, and 8-18 have been amended, 
Claim 7 has been cancelled, and 
Claims 1-6 and 8-18 are currently pending.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 12/22/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 11-16 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Regarding claim 6, Claim 6 uses the phrase “transmission of a message resulting in the initiation of an application for a loan, wherein the terms of the loan include determining a risk level of the first user based on the second credit score, and where funding of the loan prompts payment to an account of the first user”. This is not adequately defined and as such it is unclear what this term encompasses.  The claims indicate that a scenario is created, with recommendations (“generate a credit modification model includes processing the first credit score, the second credit score, and the information associated with the first user, with a machine learning model that is trained, in part using secondary variables, to (i) determine key variables from the information associated with the first user pertinent to obtaining the second credit score, and (ii) determine, based in part on the key variables, a refined scenario where the first credit score has been modified to the second credit score” and “generating a second gamified user interface depicting the second credit score, and displaying (i) the refined scenario including the second credit score and modifications to the information associated with the first user, and (ii) a first actionable display element”.)  to change the user’s credit score, however none of these changes are necessarily implemented by the user/system and the claim then seems to indicate the loan for the user is initiated and consummated based upon a credit score that may not have changed and a creditor may NOT necessarily initiate/consummate a loan on a plan that may or may not be implemented.  It is not understood how a loan is initiated/consummated when nothing is necessarily done to the user’s credit.  Examiner’s Note:  For the purposes of this examination the examiner is going to assume potential changes to the credit score and therefore no automatic changes based upon an assumed change in the score and find sending and receiving data.
Regarding claim 10, Claim 10 is rejected similarly since the basis of this is a score that has been improved when it may not have been.  Examiner’s Note:  For the purposes of this examination the examiner is going to assume potential changes to the credit score and therefore no automatic changes based upon an assumed change in the score and find sending and receiving data.

Regarding claims 11-16, Claim 11 uses the phrase “the transmission of the message resulting in a change in credit limit for an account of the first user” in the last line, This is not adequately defined and as such it is unclear what this term encompasses.  The claims indicate that a scenario is created, with recommendations (“with a machine learning model that is trained, in part using secondary variables, to  (i) determine key variables from the information associated with the first user pertinent to obtaining the second credit score, and (ii) determine, based in part on the key variables, a refined scenario” and “generating a second user interface depicting the second credit score, and displaying a proposed change to the information associated with the first user”.)  to change the user’s credit score, however none of these changes are necessarily implemented by the user/system and the claim then seems to indicate the credit limit of a user will automatically be raised yet the credit score may not have changed and a creditor may NOT necessarily raise a credit limit based on a plan that may or may not be implemented.  It is not understood how a credit limit is automatically increased when nothing is necessarily done t to the user’s credit.  Examiner’s Note:  For the purposes of this examination the examiner is going to assume potential changes to the credit score and therefore no automatic changes based upon an assumed change in the 
Claims 12-16 depend from claim 11 discussed above and do not cure its deficiencies.
Claim 18 is rejected for similar reasons to claim 11 as the recommendation to improve the credit score may not be 1mplemented.  
Regarding claims 15 and 16, the claims discuss “transferring a user's account from one financial institution to another automatically based upon an assumed achieved credit score.  See rejection for claim 11 above.  This is not necessarily the case since the score doesn’t automatically changes and the new score may never occur.  Examiner’s Note:  For the purposes of this examination the examiner is unclear as to how an account is automatically transferring based on a credit score that may or may not happen, so this may not happen and the examiner will find anything sending and receiving information.    

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Based upon consideration of all of the relevant factors with respect to the claim as a whole, claims 1-6 and 8-18  are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.
Regarding claims 1-6 and 8-18 , the claims are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The Claims 1-6 and 8-18  are directed to a process and/or machine, however the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-6 and 8-18  are directed to sending and receiving data to purchase/use/display loyalty/reward points.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because based upon consideration of all of the relevant factors with respect to the claim as a whole, claims 1-6 and 8-18  are determined to be directed to an abstract idea by analyzing the individual elements and the combination as explained below:
Independent Claim 1, which is representative of Independent Claims 11 and 17, will be the basis of the following 101 analysis.  
STEP 1: Representative claim 1 is directed toward a method, which is a statutory category of invention.
STEP 2a – Prong One: Under the 2019 PEG, the claims must be determine if the contain an abstract idea.
Independent Claim 1, which is representative of Independent Claims 11 and 17, recites, in part, 
generating a first gamified user interface for: i) depicting a first credit score and information associated with a user, and ii) receiving an input corresponding to selecting a second credit score;,  (sending and receiving data, processing data and storing data, and/or electronic recordkeeping to perform the abstract idea), 
responsive to receiving the input, conducting analytics on the first credit score, the second credit score, and the information associated with the first user, to generate a credit modification model for modifying the information associated with the first user;, (sending and receiving data, processing data and storing data, and/or electronic recordkeeping to perform the abstract idea), 
wherein conducting analytics to generate a credit modification model includes processing the first credit score, the second credit score, and the information associated with the first user, with a machine learning model that is trained, in part using secondary variables, to (i) determine key variables from the information associated with the first user pertinent to obtaining the second credit score, and (ii) determine, based in part on the key variables, a refined scenario where the first credit score has been modified to the second credit score;, (sending and receiving data, processing data and storing data, and/or electronic recordkeeping to perform the abstract idea), 
generating a second gamified user interface depicting the second credit score, and displaying (i) the refined scenario including the second credit score and modifications to the information associated with the first user, and (ii) a first actionable display element; (sending and receiving data, processing data and storing data, and/or electronic recordkeeping to perform the abstract idea), and
responsive to detecting a selection of the first actionable display element providing a set of instructions, generated by the credit modification model, to one of the first user or a third party.  (sending and receiving data, processing data and storing data, and/or electronic recordkeeping to perform the abstract idea)
These limitations set forth a concept of sending and receiving data to suggest changes to human behavior along with targeted content.  This concept falls within the methods of organizing human activity, commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) grouping identified by the 2019 PEG. As such, the claims are determined to recite an abstract idea. 
STEP 2a – Prong Two: Under the 2019 PEG, the additional elements of the claims must be considered for whether they integrate the abstract idea into a practical application. The claims describe the additional element of a computer.  However the computer is recited at an extreme level of generality and is interpreted as a generic computing device, and its incorporation amounts to implementing the abstract idea on a computer. Per the 2019 PEG, simply implementing an abstract idea on a generic computer is not a practical application of the abstract idea. Figures 1, 6, and 7 and their related text and Paragraphs 0065 and 0158-0161 of the specification (US Patent Paragraph 0065 specifically details a generic computer where it mentions “by way of a general purpose computing device selectively activated or reconfigured by a computer program stored in the computer”.  However, these limitations simply generally link the use of the judicial exception to a particular technological environment. Per the 2019 PEG, such a general linking does not constitute a practical application of the abstract idea. There are no further additional elements. Therefore, as the additional elements of the claims do not integrate the abstract idea into a practical application, the claims are determined to be directed to an abstract idea. 
STEP 2b: Under the 2019 PEG, the additional elements of the claims must be considered against for whether they constitute significantly more than the abstract idea. As previously noted, the claims describe the additional element of a computer. However, implementing an abstract idea on a generic computer does not add significantly more, similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer. As such, these elements do not provide an inventive concept and do not constitute significantly more. As previously noted, the claims recite the additional element of receiving information from a client executing on a device and transmitting information to a user via a client application. However, per MPEP 2106, receiving and transmitting data over a network is a well-known, routine, and conventional computer functionality (Symantec), and processing that data network is a well-known, routine, and conventional computer functionality (Versata Dev. Group, Inc. v. SAP Am), and storing Alice Corp).   
As such, this limitation does not constitute significantly more either individually or with the above computing devices. There are no further additional elements. Therefore, when considered individually and as an ordered combination, the additional elements of the independent claims do not amount to significantly more than the judicial exception. Thus the independent claims are not patent eligible.  
Dependent Claims 2-6, 8-10, 12-16, and 18 further describe the abstract idea, and do not set forth further additional elements. 
Conclusion: Accordingly, because the Applicant's claims reflect claims the Courts have determined to be abstract ideas, the Applicant’s claims likewise are directed to abstract ideas.  Therefore, claims 1-6 and 8-18  either alone and/or as an ordered combination of elements are therefore not drawn to eligible subject matter as they are directed to an abstract idea.  Therefore, as the dependent claims remain directed to an abstract idea and as the additional elements of the dependent claims do not constitute a practical application, the dependent claims or the claims as a whole are not patent eligible.  

Examiner Note

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating
	obviousness or nonobviousness.

Claims 1-6 and 10-18  are rejected under 35 U.S.C. 103(a) as being unpatentable over Crawford et al. (US Patent Application Publication No. 2003/0046223 A1 – Hereinafter Crawford) and further in view of Celano et al. (US Patent Application Publication No. 2007/0112668 A1 – Hereinafter Celano) and further in view of Valetutti et al. (US Patent Application Publication No. 2012/0197781 A1 – Hereinafter Valetutti).  
Claim 11:
Crawford teaches;
A system comprising: (Crawford teaches a network device, comprising: a hardware processor; and memory communicatively coupled to the hardware processor via a server in the system in Figure 1 and its related text.)
one or more first logic modules stored within a first non-transitory storage medium, the one or more first logic modules, when executed by one or more first processors, perform operations including: (Crawford teaches a network device, comprising: a hardware processor; and memory communicatively coupled to the hardware processor via a server in the system in Figure 1 and its related text.)
generating a first user interface configured to depict a first credit score and information associated with a first user, and configured to receive an input corresponding to selection of a second credit score; and  (See at least Figures 5-7 and their related text and paragraphs 0060-0063 and paragraph 0107 for automatic recommendations to change the consumer’s credit score.)
communicating one of the first credit score, the information associated with the user, or the second credit score as packets of data over a network; and (Crawford teaches a network device, comprising: a hardware processor; and memory communicatively coupled to the hardware processor via a server in the system in Figure 1 and its related text.)

extracting content from the packets, wherein content includes one of the first credit score, the information associated with the user, or the second credit score,  (Crawford teaches a network device, comprising: a hardware processor; and memory communicatively coupled to the hardware processor via a server in the system in Figure 1 and its related text.)
conducting analytics on one of the first credit score, the information associated with the first user, or the second credit score to generate a credit modification model, wherein the credit modification model includes operations to be performed to modify a current credit score associated with the first user from the first credit score to the second credit score; (See at least Figures 5-7 and their related text and paragraphs 0060-0063 and paragraph 0107 for automatic recommendations to change the consumer’s credit score.)
wherein conducting analytics to generate the credit modification model includes processing the first credit score, the second credit score and the information associated with the first user, with a machine learning model that is trained, in part using secondary variables, to  (i) determine 
wherein the first logic modules performs further operations including: 
generating a second user interface depicting the second credit score, and displaying a proposed change to the information associated with the first user, and (See at least Figures 5-7 and their related text and paragraphs 0060-0063 and paragraph 0107 for automatic recommendations to change the consumer’s credit score.)
responsive to detecting a selection of an actionable display element rendered as part of the second user interface, transmitting the one or more messages to a destination, the transmission of the message resulting in a change in credit limit for an account of the first user; (See at least Figures 5-7 and their related text and paragraphs 0060-0063 and paragraph 0107 for automatic recommendations to change the consumer’s credit score.)
Crawford does not appear to specify selecting a second credit score.  

It would have been obvious to a person of ordinary skill in the art at the time of the invention (pre-AIA ), or to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the credit score simulation method taught by Crawford by using a sliding credit score selection as taught by Celano’s credit score simulation in order to allow ease of user use.  
The combination of Crawford and Celano does not appear to specify automatically raising a credit limit based on changing risk.  
Valetutti teaches automatically raising a credit limit based on changing risk in at least paragraph 0064.
It would have been obvious to a person of ordinary skill in the art at the time of the invention (pre-AIA ), or to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the method ology taught by the combination of Crawford and Celano by automatically raising a credit limit based on changing risk as taught by Valetutti allow higher credit limits with change in risks.  .  
Further, the combination of features produces no unforeseen, new, novel, or unexpected results.  Rather, each feature operates as expected singularly or in combination.  
Claim 12:

Further, the combination of features produces no unforeseen, new, novel, or unexpected results.  Rather, each feature operates as expected singularly or in combination.  
Claim 13:
The combination of Crawford, Celano, and Valetutti teaches all the limitations above.  Further, Crawford teaches “wherein the information associated with the first user includes personally identifiable information or financial data” in at least Figures 5-7 and their related text and paragraphs 0060-0063 and paragraph 0107.  
Further, the combination of features produces no unforeseen, new, novel, or unexpected results.  Rather, each feature operates as expected singularly or in combination.  
Claim 14:
The combination of Crawford, Celano, and Valetutti teaches all the limitations above.  Further, Crawford teaches utilization rate via paying down certain accounts (lowers debt and changes debt utilization rate and a target debt rate would produce a certain credit score given other static conditions.) in at least Figures 5-7 and their related text and paragraphs 0060-0063 and paragraph 0107.  

Claims 15 and 16:
The combination of Crawford, Celano, and Valetutti teaches all the limitations above.  Further, Crawford teaches sending and receiving data in at least Figures 5-7 and their related text and paragraphs 0060-0063 and paragraph 0107.  
Further, the combination of features produces no unforeseen, new, novel, or unexpected results.  Rather, each feature operates as expected singularly or in combination.  
Claims 1, 17, and 18:
Claims 1 and 17, and 18 are rejected under 35 U.S.C. § 103 for substantially the same reasons as claim 11 (see also 112(b) rejection.  
Claim 2:
The combination of Crawford, Celano, and Valetutti teaches all the limitations above.  Further, Crawford teaches “wherein the set of instructions generated by the credit modification model further includes the order of operations to be performed, or the timing of operations to be performed, to modify the credit score associated with the user from the first credit score to the second credit score” in at least paragraph 0015.  
Further, the combination of features produces no unforeseen, new, novel, or unexpected results.  Rather, each feature operates as expected singularly or in combination.  
Claim 3:
The combination of Crawford, Celano, and Valetutti teaches all the limitations above.  Further, Crawford teaches “wherein the first credit score is a current credit score for the user” in at least Figure 7 and its related text and paragraph 0061.  
Further, the combination of features produces no unforeseen, new, novel, or unexpected results.  Rather, each feature operates as expected singularly or in combination.  
Claims 4 and 5:
The combination of Crawford, Celano, and Valetutti teaches all the limitations above.  Further, Crawford teaches raising and lowering a user’s score in at least paragraph 0073 and 0086.  
Further, the combination of features produces no unforeseen, new, novel, or unexpected results.  Rather, each feature operates as expected singularly or in combination.  
Claim 6:
The combination of Crawford, Celano, and Valetutti teaches all the limitations above.  Further, Crawford teaches sending and receiving data in at least Figures 5-7 and their related text and paragraphs 0060-0063 and paragraph 0107.  
Further, the combination of features produces no unforeseen, new, novel, or unexpected results.  Rather, each feature operates as expected singularly or in combination.  
Claim 10:
The combination of Crawford, Celano, and Valetutti teaches all the limitations above.  Further, Crawford teaches sending and receiving data in at least Figures 5-7 and their related text and paragraphs 0060-0063 and paragraph 0107.  
Further, the combination of features produces no unforeseen, new, novel, or unexpected results.  Rather, each feature operates as expected singularly or in combination.  

Claims 1-6 and 8-18  are rejected under 35 U.S.C. 103(a) as being unpatentable over Crawford and further in view of Celano and further in view of Valetutti and further in view of Grossman et al. (US Patent Application Publication No. 2014/0379554 A1 – Hereinafter Grossman).  
Claims 8 and 9:
The combination of Crawford, Celano, and Valetutti teaches all the limitations above, but does not appear to specify anonymized or stripped of PII.  
Grossman teaches anonymizing data in a credit score improvement model  credit limit based on changing risk in at least paragraphs 0014, 0021, 0024, and 0027.
It would have been obvious to a person of ordinary skill in the art at the time of the invention (pre-AIA ), or to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the methodology taught by the combination of Crawford, Celano, and Valetutti by anonymizing data as taught by Grossman in order to allow sharing data without divulging confidential information.  
Further, the combination of features produces no unforeseen, new, novel, or unexpected results.  Rather, each feature operates as expected singularly or in combination.  
Further, the combination of features produces no unforeseen, new, novel, or unexpected results.  Rather, each feature operates as expected singularly or in combination.  

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct 

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).  

Claims 1-6 and 8-18  are provisionally rejected on the ground of obviousness-type double patenting as being unpatentable over claims of co-pending Application No. 15/961,809.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to the same subject matter, perform the equivalent functions and a person of ordinary skill in the art would not be free to practice one of the claimed inventions without infringing upon the other.

Response to Arguments

All arguments have been considered and are not persuasive.  All other arguments are believed to have been addressed and therefore moot in view of the new grounds of rejection above.  

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael W Schmucker whose telephone number is (571)272-5044 and fax number is (571) 273-5044.  The examiner can normally be reached on Monday - Thursday, 8am-6pm, and Friday, 8am - 12pm.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael W Schmucker whose telephone number is (571)272-5044 and fax number is (571) 273-5044.  The examiner can normally be reached on Monday - Thursday, 8am-6pm, and Friday, 8am - 12pm.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Hajime S. Rojas can be reached on (571) 270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  


/Michael W Schmucker/
Primary Examiner, Art Unit 3681